            Case 1:20-cr-00174-DAD-BAM Document 56 Filed 10/26/20 Page 1 of 1


1

2

3

4

5

6

7

8
                                  IN THE UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:20-CR-00174-DAD-BAM
                                                                    1:20-MJ-00106 EPG
12                                 Plaintiff,
                                                           UNDER SEAL
13                           v.
                                                           ORDER UNSEALING COMPLAINT AND
14   MARIO ROJO-Alaniz, et. al.,                           INDICTMENT

15                                  Defendant.

16          The United States having applied to this Court to file the complaint and indictment in this case
17   partially under seal in order to prevent the destruction of evidence and flight of the targets of the
18   investigation, and all defendants now having been arrested such that sealing is no longer required,
19          IT IS ORDERED that the complaint and indictment filed in the above-entitled matter shall be
20   unsealed.
21

22   IT IS SO ORDERED.

23      Dated:     October 26, 2020                             /s/ Barbara   A. McAuliffe             _
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26

27

28

      ORDER UNSEALING COMPLAINT AND ARREST                 1
      WARRANT
30
